IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00333-CV

PEKKA JOKI,
AS TRUSTEE OF THE JOKI LIVING TRUST,
                                                            Appellants
v.

ALBERT AND JULIA SPRINGER,
                                                            Appellees



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 25758


                                       ORDER

      Appellant Pekka Joki, as Trustee of the Joki Living Trust, appeals from an order of

the trial court granting a motion for summary judgment filed by Appellees Albert and

Julia Springer. Pursuant to Rules 42.3 and 44.3 of the Texas Rules of Appellate Procedure,

the parties are notified that this case is subject to dismissal because it appears that the

“Order Granting Plaintiffs’ Motion for Summary Judgment” is not a final, appealable

order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001). This Court has
no jurisdiction to hear an appeal from a judgment that is not final, unless there is specific

statutory authority permitting an appeal before final judgment. See TEX. CIV. PRAC. &

REM. CODE ANN. §§ 51.012, 51.014. “A judgment is final for purposes of appeal if it

disposes of all pending parties and claims in the record” or if “it states with unmistakable

clarity that it is a final judgment as to all claims and all parties.” Lehmann, 39 S.W.3d at

195.

        Therefore, the Court may dismiss this appeal unless, within 10 days of the date of

this order, a response is filed showing grounds for continuing the appeal.

        Failure to file a response as requested will result in the dismissal of this appeal

without further notification for failure to comply with this Order. TEX. R. APP. P. 42.3(c).



                                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis and
       Justice Scoggins1
Order issued and filed February 27, 2019
[CV06]




1
 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.

Joki v. Springer                                                                               Page 2